I115th CONGRESS1st SessionH. R. 784IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Mr. Pallone (for himself and Mr. LoBiondo) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28 of the United States Code to exclude the State of New Jersey from the prohibition on professional and amateur sports gambling to the extent approved by the legislature of the State. 
1.Short titleThis Act may be cited as the New Jersey Betting and Equal Treatment Act of 2017. 2.Exclusion of the State of New Jersey from the prohibition on amateur and professional sports gambling to the extent approved by the legislature of the StateSection 3704(a) of title 28, United States Code, is amended—
(1)in paragraph (3)(B), by striking or at the end; (2)in paragraph (4), by striking the period at the end and inserting ; or; and
(3)by adding at the end the following:  (5)a lottery, sweepstakes, or other betting, gambling, or waging scheme operating exclusively in the State of New Jersey, to the extent such scheme is approved by the legislature of the State by statute..
3.ApplicabilityThe amendments made by this Act apply to conduct occurring on or after the date of the enactment of this Act. 